Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on July 30, 2019.  Claims 1-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed July 30, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine and a process. Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of searching for a transfer place such that an efficiency condition read from a storage unit is satisfied, while comparing the first running route data and the second running route data, the transfer place being a place where a transport object transported by one 
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. This is true of the presently drafted claims as there is no instantaneous processing in the independent claims.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “acquiring first running route data for a first vehicle and second running route data for a second vehicle” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
Furthermore, the limitation “outputting first modified running route data and second modified running route data” merely uses generic computing components (“processing unit”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: processing unit do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).

As for dependent claims 2-14, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention as a whole, considering all claim elements both individually and in combination, are not patent eligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claim 1; “grasp unit” and “collation unit” in claim 6.

“processing unit”; a review of the specification yields no corresponding structure.  The examiner believes the “processing unit” is intended to be the equivalent of a processor and will proceed as such.  Amendments to clarify are suggested.
“grasp unit”; a review of the specification yields ¶ [0060] which states “The program 66 includes an acceptance-inquiry unit 74, a matching unit 76, a route search processing unit 80, a vehicle situation grasp unit 78”.  ¶ [0061] states “The vehicle situation grasp unit 78 includes the current place, the running route data R, the destination place, and hour information (the expected arrival hour and the 
“collation unit”; a review of the specification yields ¶ [0016] which states “In the first aspect, the running route determination device may further include: a grasp unit configured to grasp each situation of three or more vehicles, from information that is received through a communication network; and a collation unit configured to select the first vehicle and the second vehicle from the three or more vehicles grasped by the grasp unit, based on a departure place and a destination place of the transport object.”  No corresponding structure is recited.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “processing unit” in claim 1 and “grasp unit” and “collation unit” in claim 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Processing unit” could be interpreted as the equivalent or a processor.  However, the specification recites processing units that are part of a program and would therefore lack structure. “Grasp unit” and “collation unit” lack structure in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 1, the phrase “processing unit” could be interpreted as the equivalent of a processor.  The specification does not recite a processor yet ¶ [0043] states “For example, the control unit 20 and a later-described control unit 60 may be realized when a program is executed by a processing device such as a central processing unit (CPU), that is, may be realized by software, may be realized by hardware such as an integrated circuit (IC), or may be realized by both software and hardware.”  Even if the examiner interprets “processing unit” to be a processor which is synonymous 

Claims 2-13 are rejected on a base claim.  (claim 6 is also rejected above)

Regarding claim 14, the phrase “a computer”.  The examiner is unable to ascertain which computer the claim is referring to.  The specification ¶ [0047] states “The computer may be constituted by only the navigation device 16, or may be constituted by a combination of the navigation device 16 and another computer unit.”  The specification ¶ [0065] also states “The computer may be constituted by only the server 14, or may be constituted by a combination of the server 14 and another computer unit.”  Because of this, one could not determine if the claim is referring to the navigation device or the server.  It could not be both as the computer is only recited in the singular form.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.

Regarding claim 15, the claim is silent as to what is executing the method steps.  Because of this, the method could be executed as a mental process. (see 101 rejection above)  If the method steps are executed by the hardware in the specification, the examiner is unable to ascertain which computer the claim is referring to.  The specification ¶ [0047] states “The computer may be constituted by only the navigation device 16, or may be constituted by a combination of the navigation device 16 and another computer unit.”  The specification ¶ [0065] also states “The computer may be constituted by only the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-15, as best understood by the examiner in view of the rejections above, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al., US 2018/0349825 A1.

Regarding claim 1, Yamamoto teaches a running route determination device comprising a processing unit, the processing unit being configured to 
acquire first running route data for a first vehicle and second running route data for a second vehicle, (Yamamoto, see at least ¶ [0062] which states “The operation managing unit 330 acquires, for 
search for a transfer place such that an efficiency condition is satisfied, while comparing the first running route data and the second running route data, the transfer place being a place where a transport object transported by one of the first vehicle and the second vehicle transfers to the other of the first vehicle and the second vehicle, (Yamamoto, see at least ¶ [0062] which states “Therefore, in a case that an operation schedule satisfying the riding conditions of the user U cannot be determined with one vehicle 200, the operation managing unit 330 determines an operation schedule satisfying the riding conditions by causing the user to transfer between a plurality of vehicles 200 among the allocable vehicles 200. The operation managing unit 330 acquires, for example, information of routes of a plurality of vehicles 200 and extracts a plurality of vehicles 200 which can be used at the desired riding place by the user U to reach a destination. The plurality of vehicles 200 which can be used are, for example, a vehicle 200 on which the user rides from the desired riding place to a transfer place and a vehicle 200 on which the user rides from the transfer place to the destination. The plurality of vehicles 200 which can be used may include a vehicle 200 on which the user rides from one transfer place to a next transfer place in addition to the above-mentioned vehicles 200.”)
search for and output first modified running route data and second modified running route data, the first modified running route data being data resulting from modifying the first running route data such that the first vehicle goes through the transfer place, the second modified running route data being data resulting from modifying the second running route data such that the second vehicle goes through the transfer place.  (Yamamoto, see at least ¶ [0085]-[0088] which states “ In this case, the navigation device displays a message indicating that the route has been changed for the user, changes the guidance route, and guides the user to the changed route. In addition, the operation 
[0086] The first vehicle 200A travels on a first route RA1 changed with the new route, and the user U transfers to the second vehicle 200B at the transfer place P1.
[0087] When the occupant of the first vehicle 200A has not agreed to the change of a route, the operation managing unit 330 instructs the second vehicle 200B to change the route thereof so that the user can transfer at the transfer place P2 with a second highest priority level.
[0088] In the second vehicle 200B, the recommended lane determining device 240 generates a new route on the basis of information instructed to the operation managing unit 330. The second vehicle 200B travels on a second route RB1 changed with the new route, and the user U transfers to the second vehicle 200B at the transfer place P2.”)

Regarding claim 2, Yamamoto teaches a running route determination device comprising a processing unit, wherein the efficiency condition is a condition that at least one of a running time and a running distance of the first vehicle is shortened. (Yamamoto, see at least ¶ [0064] which states “Regarding two vehicles which the user will transfer, the operation managing unit 330 sets a place at which a distance between a first route RA of the first vehicle 200A and a second route RB of the second vehicle 200B is the shortest or equal to or less than a predetermined distance as a transfer place P.”)

Regarding claim 3, Yamamoto teaches a running route determination device comprising a processing unit, wherein the efficiency condition is a condition that at least one of a time to arrival of the transport object at a destination place and a distance to the destination place is shortened.  (Yamamoto, see at least ¶ [0074] which states “In Step S120, for example, in a case that the route of the one vehicle 200 does not include the desired riding place and the destination of the user U and the 

Regarding claim 5, Yamamoto teaches a running route determination device comprising a processing unit, wherein the processing unit is configured to select the transfer place from commercial facilities or traffic facilities that are available at expected arrival hours of the first vehicle and the second vehicle. (Yamamoto, see at least ¶ [0083] which states “The operation managing unit 330 extracts, for example, a plurality of transfer places P1 and P2 and sets a priority level in a case that the user transfers at the transfer place P1 close to the destination G to be higher than a priority level in a case that the user transfers at the transfer place P2. The operation managing unit 330 transmits an inquiry about whether to be able to change a route passing through the transfer place P1 to the first vehicle 200A.”  One would recognize that the designers would choose safe locations to exit vehicles such as parking lots for commercial locations or traffic facilities.)

Regarding claim 6, Yamamoto teaches a running route determination device comprising a processing unit, further comprising: a grasp unit configured to grasp each situation of three or more vehicles, from information that is received through a communication network; and a collation unit configured to select the first vehicle and the second vehicle from the three or more vehicles grasped by the grasp unit, based on a departure place and a destination place of the transport object. (Yamamoto, see at least ¶ [0077] which states “FIG. 9 is a diagram showing an example of a case in which a route of a vehicle 200 is changed for the purpose of transferring between vehicles 200. When a 

Regarding claim 7, Yamamoto teaches a running route determination device comprising a processing unit, wherein the processing unit is configured to, when the first vehicle and the second vehicle transport a plurality of the transport objects in total, search for the transfer place such that the efficiency condition is satisfied for each of the transport objects, and search for the first modified running route data and the second modified running route data such that efficiency is maximized. (Yamamoto, see at least ¶ [0074] which states “In Step S120, for example, in a case that the route of the one vehicle 200 does not include the desired riding place and the destination of the user U and the desired riding time or the desired necessary time of the user U does not match the operation time of the vehicle 200, the operation managing unit 330 determines that an operation satisfying the riding conditions of the user U is not possible using the one vehicle 200 and determines an operation schedule so that the user can arrive at the destination by transferring between a plurality of vehicles (Step S140).”)

Regarding claim 8, Yamamoto teaches a running route determination device comprising a processing unit, wherein a departure place and a destination place are set based on the transport object, in at least one of the first running route data and the second running route data. (Yamamoto, see at least ¶ [0077] which states “FIG. 9 is a diagram showing an example of a case in which a route of a vehicle 200 is changed for the purpose of transferring between vehicles 200. When a user U rides on a first vehicle 200A which is scheduled to travel on a route RA, the user needs to transfer to a third vehicle 200C of which a route includes a destination G in order to arrive at the destination.”)

claim 9, Yamamoto teaches a running route determination device comprising a processing unit, wherein a departure place and a destination place are set by a first driving subject in the first running route data. (Yamamoto, see at least ¶ [0077] which states “FIG. 9 is a diagram showing an example of a case in which a route of a vehicle 200 is changed for the purpose of transferring between vehicles 200. When a user U rides on a first vehicle 200A which is scheduled to travel on a route RA, the user needs to transfer to a third vehicle 200C of which a route includes a destination G in order to arrive at the destination.”)

Regarding claim 10, Yamamoto teaches a running route determination device comprising a processing unit, wherein a departure place and a destination place are set by a second driving subject in the second running route data. (Yamamoto, see at least ¶ [0077] which states “FIG. 9 is a diagram showing an example of a case in which a route of a vehicle 200 is changed for the purpose of transferring between vehicles 200. When a user U rides on a first vehicle 200A which is scheduled to travel on a route RA, the user needs to transfer to a third vehicle 200C of which a route includes a destination G in order to arrive at the destination.”)

Regarding claim 11, Yamamoto teaches a running route determination device comprising a processing unit, wherein: the second vehicle is configured to send the second running route data to the first vehicle by inter-vehicle communication; the processing unit is included in the first vehicle; and the processing unit is configured to search for the first modified running route data and the second modified running route data, and send the second modified running route data to the second vehicle by the inter-vehicle communication.

claim 12, Yamamoto teaches a running route determination device comprising a processing unit, wherein: the first vehicle is configured to send the first running route data to the second vehicle by inter-vehicle communication; the processing unit is included in the second vehicle; and the processing unit is configured to search for the first modified running route data and the second modified running route data, and send the first modified running route data to the first vehicle by the inter-vehicle communication. (Yamamoto, see at least ¶ [0085]-[0088] which states “ In this case, the navigation device displays a message indicating that the route has been changed for the user, changes the guidance route, and guides the user to the changed route. In addition, the operation managing unit 330 may display a message indicating that the route has been changed on a terminal device of a user (an occupant) of the manually driven vehicle.
[0086] The first vehicle 200A travels on a first route RA1 changed with the new route, and the user U transfers to the second vehicle 200B at the transfer place P1.
[0087] When the occupant of the first vehicle 200A has not agreed to the change of a route, the operation managing unit 330 instructs the second vehicle 200B to change the route thereof so that the user can transfer at the transfer place P2 with a second highest priority level.
[0088] In the second vehicle 200B, the recommended lane determining device 240 generates a new route on the basis of information instructed to the operation managing unit 330. The second vehicle 200B travels on a second route RB1 changed with the new route, and the user U transfers to the second vehicle 200B at the transfer place P2.”)

Regarding claim 13, Yamamoto teaches a running route determination device comprising a processing unit, wherein the efficiency condition is a condition that at least one of a running time and a running distance of the second vehicle is shortened. (Yamamoto, see at least ¶ [0074] which states “In Step S120, for example, in a case that the route of the one vehicle 200 does not include the desired 

Regarding claim 14, Yamamoto teaches a non-transitory storage medium in which a program is stored, when the program is executed by a computer, the program causing the computer to execute operation comprising: 
acquiring first running route data for a first vehicle and second running route data for a second vehicle; (Yamamoto, see at least ¶ [0062] which states “The operation managing unit 330 acquires, for example, information of routes of a plurality of vehicles 200 and extracts a plurality of vehicles 200 which can be used at the desired riding place by the user U to reach a destination.”)
searching for a transfer place such that an efficiency condition is satisfied, while comparing the first running route data and the second running route data, the transfer place being a place where a transport object transported by one of the first vehicle and the second vehicle transfers to the other of the first vehicle and the second vehicle; (Yamamoto, see at least ¶ [0062] which states “Therefore, in a case that an operation schedule satisfying the riding conditions of the user U cannot be determined with one vehicle 200, the operation managing unit 330 determines an operation schedule satisfying the riding conditions by causing the user to transfer between a plurality of vehicles 200 among the allocable vehicles 200. The operation managing unit 330 acquires, for example, information of routes of a plurality of vehicles 200 and extracts a plurality of vehicles 200 which can be used at the desired riding place by the user U to reach a destination. The plurality of vehicles 200 which can be used are, for example, a vehicle 200 on which the user rides from the desired riding place to a transfer place and a vehicle 200 on and 
searching for and outputting first modified running route data and second modified running route data, the first modified running route data being data resulting from modifying the first running route data such that the first vehicle goes through the transfer place, the second modified running route data being data resulting from modifying the second running route data such that the second vehicle goes through the transfer place. (Yamamoto, see at least ¶ [0085]-[0088] which states “ In this case, the navigation device displays a message indicating that the route has been changed for the user, changes the guidance route, and guides the user to the changed route. In addition, the operation managing unit 330 may display a message indicating that the route has been changed on a terminal device of a user (an occupant) of the manually driven vehicle.
[0086] The first vehicle 200A travels on a first route RA1 changed with the new route, and the user U transfers to the second vehicle 200B at the transfer place P1.
[0087] When the occupant of the first vehicle 200A has not agreed to the change of a route, the operation managing unit 330 instructs the second vehicle 200B to change the route thereof so that the user can transfer at the transfer place P2 with a second highest priority level.
[0088] In the second vehicle 200B, the recommended lane determining device 240 generates a new route on the basis of information instructed to the operation managing unit 330. The second vehicle 200B travels on a second route RB1 changed with the new route, and the user U transfers to the second vehicle 200B at the transfer place P2.”)



claim 15, Yamamoto teaches a running route determination method comprising: 
acquiring first running route data for a first vehicle and second running route data for a second vehicle; (Yamamoto, see at least ¶ [0062] which states “The operation managing unit 330 acquires, for example, information of routes of a plurality of vehicles 200 and extracts a plurality of vehicles 200 which can be used at the desired riding place by the user U to reach a destination.”)
searching for a transfer place such that an efficiency condition read from a storage unit is satisfied, while comparing the first running route data and the second running route data, the transfer place being a place where a transport object transported by one of the first vehicle and the second vehicle transfers to the other of the first vehicle and the second vehicle; (Yamamoto, see at least ¶ [0062] which states “Therefore, in a case that an operation schedule satisfying the riding conditions of the user U cannot be determined with one vehicle 200, the operation managing unit 330 determines an operation schedule satisfying the riding conditions by causing the user to transfer between a plurality of vehicles 200 among the allocable vehicles 200. The operation managing unit 330 acquires, for example, information of routes of a plurality of vehicles 200 and extracts a plurality of vehicles 200 which can be used at the desired riding place by the user U to reach a destination. The plurality of vehicles 200 which can be used are, for example, a vehicle 200 on which the user rides from the desired riding place to a transfer place and a vehicle 200 on which the user rides from the transfer place to the destination. The plurality of vehicles 200 which can be used may include a vehicle 200 on which the user rides from one transfer place to a next transfer place in addition to the above-mentioned vehicles 200.”)and 
searching for and outputting first modified running route data and second modified running route data, the first modified running route data being data resulting from modifying the first running route data such that the first vehicle goes through the transfer place, the second modified running route data being data resulting from modifying the second running route data such that the second vehicle goes through the transfer place. (Yamamoto, see at least ¶ [0085]-[0088] which states “ In this 
[0086] The first vehicle 200A travels on a first route RA1 changed with the new route, and the user U transfers to the second vehicle 200B at the transfer place P1.
[0087] When the occupant of the first vehicle 200A has not agreed to the change of a route, the operation managing unit 330 instructs the second vehicle 200B to change the route thereof so that the user can transfer at the transfer place P2 with a second highest priority level.
[0088] In the second vehicle 200B, the recommended lane determining device 240 generates a new route on the basis of information instructed to the operation managing unit 330. The second vehicle 200B travels on a second route RB1 changed with the new route, and the user U transfers to the second vehicle 200B at the transfer place P2.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US 2018/0349825 A1. 

Regarding claim 4, Yamamoto teaches a running route determination device comprising a processing unit.  (Yamamoto, see at least ¶ [0074] which states “In Step S120, for example, in a case that the route of the one vehicle 200 does not include the desired riding place and the destination of the user U and the desired riding time or the desired necessary time of the user U does not match the operation time of the vehicle 200, the operation managing unit 330 determines that an operation satisfying the riding conditions of the user U is not possible using the one vehicle 200 and determines an operation schedule so that the user can arrive at the destination by transferring between a plurality of each of the first running route data and the second running route data includes at least one of the number, size and weight of transport objects to be transported and at least one of the number, size and weight of transport objects capable of being additionally transported; and the processing unit is configured to execute a process that searches for the first modified running route data and the second modified running route data when at least one of the number, size and weight of transport objects to transfer fits between the first running route data and the second running route data. One having ordinary skill in the art would recognize that rideshares have always included a passenger number field which would be the same as the “number of transport objects to be transported” as recited in the claim above and would therefore not be a patentable distinction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668